DETAILED ACTION 
This final rejection is responsive to amendments and remarks filed 18 March 2021.
Claims 1, 4-5, 7-8, 11, 13-14, 16, 18-20, and 22 are amended. No claims have been added, cancelled, or withdrawn. Therefore, claims 1-24 are presently pending.

Response to Arguments
Applicant’s amendments overcome the previous rejections to claim 1-24 under 35 U.S.C. § 112, which is hereby withdrawn.
Applicant's arguments with respect to the rejection of claims 1-24 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
The Applicant argues that “the Examiner has previously conceded that Lee fails to disclose the requirements from the recited claim requirement for analyzing the one or more cluster” (Remarks, p. 10).
The Examiner is unsure of this argument’s relevance, as the Non-Final Office Action mailed 18 December 2020 (see page 6 for the teaching by Beyan) does not rely on Lee to disclose this limitation either.
The Applicant also argues that “there is no mention or suggestion made by Beyan to analyze clusters by employing a confusion matrix to identify misclassification features” and that “Beyan is quite explicit in disclosing that ‘outliers are detected using the Euclidean distance between the sample and the cluster exemplar’” (Remarks, p. 10).
The Examiner respectfully disagrees. Beyan discloses utilizing a contingency table during feature selection evaluation, specifically with “the mean of sensitivity (Table 1, Eq. (1)) and specificity (Eq. (2))” (Beyan, p. 1656, Section 3.3). Further, Beyan states that “feature 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyan et al. (“Classifying imbalanced data sets using similarity based hierarchical decomposition,” 2015, Pattern Recognition 48, pp. 1653-1672) (“Beyan”) in view of Lee et al. (US 2010/0241596) (“Lee”).
Regarding claim 1, Beyan teaches a method of classifying elements in a ground truth training set, the method comprising: 
performing, by an information handling system comprising a processor and a memory (Beyan, p. 1656, Section 3.1, “we used affinity propagation (AP) for clustering.” Unsupervised learning suggests use of at least a processor and a memory.), 
annotation operations on a ground truth training set using an annotator to generate a machine-annotated training set (Beyan, p. 1654, Section 1, “synthetic data sets [ground truth training set] are used to test the performance of the proposed method in detail and different conditions…. We present a novel method that uses outlier detection in combination with clustering to classify [annotation operations] imbalanced data sets.”); 
assigning, by the information handling system, elements from the machine-annotated training set to one or more clusters (Beyan, p. 1656, Section 3.1, “we used affinity propagation (AP) for clustering.” Beyan, p. 1654, Section 1, “In contrast to approaches which use the same feature space for all classifications we use different feature subsets at different levels of the hierarchy. This allows us to use more specific features once the data has become more focused onto specific subclasses (which might occur in the lower levels of the hierarchy).”), 
each characterized by a cluster feature vector (Beyan, p. 1656, Section 3.1, “AP identifies the cluster centers from actual data points which are called cluster exemplars [each characterized by a cluster feature vector]. The method uses the pair-wise similarity of each pair of feature points which is the negative of the Euclidean distance between the points. The objective function of AP tries to find the exemplars that maximize the overall sum of similarities between all exemplars and their data points given the similarity matrix.”); [and]
analyzing, by the information handling system, the one or more clusters by employing a [contingency table] to identify misclassification features to train a classifier model to detect misclassified training set elements which are characterized by misclassification feature vectors which are compared to the cluster feature vectors for the one or more clusters to identify at least a first prioritized cluster containing one or more candidate misclassified elements (Beyan, p. 1657, Section 3.4, “At each level of the hierarchy, a subset of features, which are found by feature selection (Section 3.3) are used for clustering. Following this, outlier detection is applied to each cluster (Section 3.2) and the minority class and majority class predictions are determined. Then, using the ground truth labels the sensitivity (Table 1, Eq. (1)) [using a contingency table] and specificity (Eq. (2)) are found. Feature selection stops when the value of the feature selection criterion on the training set (for the specific level) decreases compared to the previous iteration of feature selection. This determines the best feature set for the current level. After the best feature set is found, clusters are labeled either as perfectly classified clusters or misclassified clusters [at least a first prioritized cluster containing one or more candidate misclassified elements] using the ground truth data.”)
….
Beyan does not explicitly disclose the method comprising:
…
analyzing, by the information handling system, the one or more clusters by employing a confusion matrix …; and
displaying, by the information handling system, machine-annotated training set elements associated with the first prioritized cluster along with a warning that the first prioritized cluster contains one or more candidate misclassified elements to solicit verification or correction feedback from a human subject matter expert (SME) for inclusion in an accepted training set.
However, Lee teaches the method comprising:
analyzing, by the information handling system, the one or more clusters by employing a confusion matrix (Lee, P[0084], “the system 400 resorts columns and rows in the ensemble classifier confusion matrix based on the user interactively defining different weights on the component classifiers such that any clusters of misclassifications in the ensemble classifier confusion matrix can easily be identified by the user.”); and
displaying, by the information handling system, machine-annotated training set elements associated with the first prioritized cluster along with a warning that the first prioritized cluster contains one or more candidate misclassified elements to solicit verification or correction feedback from a human subject matter expert (SME) for inclusion in an accepted training set (Lee, P[0042], “The real-time visual feedback ensemble classifier generator 400 also includes a real-time visual feedback user interface 480. This user interface 480 displays to the user [a human subject matter expert] in real time the visual feedback data 460 generated whenever the user makes adjustments. Moreover, as explained in detail below, the real-time visual feedback user interface 480 includes a variety of confusion matrices [warning] for component classifiers that keep the user apprised of how the adjustments [verification or correction feedback] the user is making to the component classifiers 415 impacts the ensemble classifier being generated.” Lee, FIG. 13 and P[0089], in one embodiment, “When a particular partitioned section is selected by the user, the component classifier view 600 is updated so that each confusion matrix corresponding to the component classifiers show data instances contained in that portion of the training data set. FIG. 13 illustrates the component classifier view 600 after partitioning the ensemble classifier confusion matrix and selecting a partitioned section.” Lee, P[0087], “By clicking on the first partitioned section 1210 or the second partitioned section 1220 the user can select either section and continue refining just component classifiers for only that subset of the training data set. This refinement process can be further partitioning of the ensemble classifier confusion matrix, adjusting weights of the component classifiers, or both.”).  
Both Beyan and Lee are directed toward assessing misclassification information to increase accuracy of a classification model. Beyan teaches a contingency table (Beyan, p. 1656, Table 1) but does not teach a confusion matrix. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the contingency table disclosed in Beyan to create a confusion matrix, as disclosed in Lee, to yield predictable results of visualizing misclassifications. It also would have been obvious to one of ordinary skill in the art before the effective filing date to modify the proposed hierarchical method in Beyan to include human verification or correction of misclassified elements in a cluster of training set elements, as disclosed in Lee. Doing so allows the user to “directly interact with the visualization in order to explore and build combination models with the purpose of generating an optimal ensemble classifier” (Lee, P[0013]).

Regarding claim 3, Beyan in view of Lee teaches the method of claim 1, where assigning elements from the machine-annotated training set to one or more clusters comprises: 
generating a vector representation for each element from the machine-annotated training set (Beyan, p. 1656, Section 3.1, “AP identifies the cluster centers from actual data points [vector representations of training elements] which are called cluster exemplars. The method uses the pair-wise similarity of each pair of feature points which is the negative of the Euclidean distance between the points.”); and 
grouping the vector representations for the elements from the machine-annotated training set elements into one or more clusters (Beyan, p. 1656, Section 3.1, “AP identifies the cluster centers from actual data points which are called cluster exemplars. The method uses the pair-wise similarity of each pair of feature points which is the negative of the Euclidean distance between the points.”).

Regarding claim 4, Beyan in view of Lee teaches the method of claim 1, where analyzing the one or more clusters comprises identifying a group of elements from misclassification data in the confusion matrix (Lee, P[0084], “the system 400 resorts columns and rows in the ensemble classifier confusion matrix based on the user interactively defining different weights on the component classifiers such that any clusters of misclassifications in the ensemble classifier confusion matrix can easily be identified by the user.”).
Both Beyan and Lee are directed toward assessing misclassification information to increase accuracy of a classification model. Beyan teaches a contingency table (Beyan, p. 1656, Table 1) but does not teach a confusion matrix. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the contingency table disclosed in Beyan to create a confusion matrix, as disclosed in Lee, to yield predictable results of visualizing misclassifications. Further, doing so allows the user to “directly interact with the visualization in order to explore and build combination models with the purpose of generating an optimal ensemble classifier” (Lee, P[0013]).

Regarding claim 5, Beyan in view of Lee teaches the method of claim 4, where analyzing the one or more clusters comprises: 
applying one or more feature selection algorithms to the group of elements identified from misclassification data in the confusion matrix to identify the misclassification features (Beyan, p. 1656, Section 3.3, “feature selection is embedded in clustering and outlier detection. In this step, we use sequential forward feature selection [54] to find the best feature subset…. we use the mean of sensitivity (Table 1, Eq. (1)) and specificity (Eq. (2)) (as suggested in [8] for imbalanced data set evaluation) as the feature selection evaluation criteria.” Beyan, p. 1656, Table 1, the contingency table is analogous to the confusion matrix disclosed in Lee.); and 
generating a misclassification feature vector representation for each of the identified misclassification features (Beyan, p. 1655, Section 3, “Clustering of data on selected features [suggests generation of misclassification feature vector representations for each of the identified misclassification features] without using data labels partitions the data into clusters some of which might be separable.”).  

Regarding claim 6, Beyan in view of Lee teaches the method of claim 5, where analyzing the one or more clusters comprises detecting an alignment between each misclassification feature vector representation and a vector representation of the one or more clusters (Beyan. p. 1657, Section 3.4, “Misclassified clusters: consist of at least one data sample that is not correctly classified by the outlier detection process.” Beyan, p. 1656, Section 3.3, “Feature selection is used as follows: given the current set of features, an additional feature is added, clustering and outlier detection are performed with the extended feature set [each misclassification feature vector representation].” Beyan, p. 1656, Section 3.2, during outlier detection, “A data sample whose distance is longer than the threshold                                 
                                    τ
                                    =
                                    μ
                                    +
                                    w
                                    σ
                                
                             (with mean (μ), weight (w) and standard deviation (σ) of all distances between all samples and cluster exemplar) of that cluster is defined as an outlier.”).

Regarding claim 7, Beyan in view of Lee teaches the method of claim 1, further comprising displaying a reclassification recommendation for a correct classification for at least one of the one candidate misclassified elements (Lee, P[0073], “The confusion matrix 1010 includes a plurality of data instances on the matrix 1010 [includes at least one or more candidate misclassified elements] and a diagonal line 1020. The diagonal line 1020 represents the ideal scenario [a reclassification recommendation for a correct classification], or where it is desirable for the data instances to fall.”).

Regarding claim 8, Beyan in view of Lee teaches the method of claim 7, where each reclassification recommendation is paired with a corresponding candidate misclassified element based on information derived from a confusion matrix (Lee, P[0073], “The confusion matrix 1010 includes a plurality of data instances on the matrix 1010 and a diagonal line 1020. The diagonal line 1020 represents the ideal scenario, or where it is desirable for the data instances [corresponding candidate misclassified element] to fall. The classes of the training data set are shown along the vertical and horizontal axes of the ensemble classifier confusion matrix 1010.”).

Regarding claim 9, Beyan in view of Lee teaches the method of claim 1, further comprising verifying or correcting classifications for all machine-annotated training set elements in a cluster as a single group based on verification or correction feedback from the human subject matter expert (Lee, P[0087], “By clicking on the first partitioned section 1210 or the second partitioned section 1220 the user can select either section and continue refining [verifying or correcting classifications] just component classifiers for only that subset of the training data set [in a cluster as a single group]. This refinement process can be further partitioning of the ensemble classifier confusion matrix, adjusting weights of the component classifiers, or both.”).

Regarding claim 10, Beyan in view of Lee teaches the method of claim 1, where each element is an entity/relationship element (Beyan, p. 1656, Table 1, data samples are classified into a majority or minority class, which represents entity/relationship elements.).

Regarding claims 11-17, claims 11-17 are directed to a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on an information handling system, causes the system to classify elements in a ground truth training set by performing the method recited in claims 1 and 3-9. Therefore, the rejections made to claims 1 and 3-9 are applied to claims 11-17.

Regarding claims 18-23, claims 18-23 are directed to an information handling system comprising: one or more processors; a memory coupled to at least one of the processors; and a set of instructions stored in the memory and executed by at least one of the processors to classify elements in a ground truth training set, wherein the set of instructions are executable to perform the method recited in claims 1 and 4-9. Therefore, the rejections made to claims 1 and 4-9 are applied to claims 18-23.

Regarding claim 24, Beyan in view of Lee teaches the information handling system of claim 18, further comprising verifying or correcting classifications for all machine-annotated training set elements in a cluster one at a time based on verification or correction feedback from the human subject matter expert (Lee, P[0061], “In some embodiments of the real-time visual feed-back ensemble classifier generator 400, the most effective use of these two operations [partitioning and weighted linear combinations] is in tight conjunction, iterating back and forth one with another. For example, one possible strategy is to adjust weights to find good partitions, make partitions [elements in a cluster], and then to recursively iterate to the sub-partitions [one at a time].” Lee, P[0064], “A user then adjusts the weights of at least one of the component classifiers using at least one of the linear combination tools 620 and 640 on the real-time visual feedback user interface (box 750). Once these weights are adjusted by the user [verification or correction feedback], the module 440 provides real-time visual feedback to the user through the real-time visual feedback user interface by displaying an effect that the weight adjustment has on the overall accuracy of the ensemble classifier (box 760).”).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyan in view of Lee, further in view of Mao et al. (US 2003/0177000) (“Mao”).
Regarding claim 2, Beyan in view of Lee teaches the method of claim 1, where the annotator comprises a… 
rule-based annotator (Beyan, p. 1656, Section 3.2, “A cluster which has fewer data samples than 10% of the median cardinality of clusters or a cluster that has only one data point is defined as a small cluster. All samples that belong to such a cluster are classified as the minority class (Fig. 1a, the clusters having boundaries with thick lines). Otherwise, the cluster is a dense cluster, and outliers are detected using the Euclidean distance between the sample and the cluster exemplar.” The method used a pre-determined vector of weights.), or 
a machine learning annotator (Beyan, p. 1656, Section 3.1, “we used affinity propagation (AP) [a machine learning annotator] for clustering.”).  
Beyan does not disclose the method, where the annotator comprises a dictionary annotator….
However, Mao teaches the method, where the annotator comprises a dictionary annotator (Mao, P[0047], “LabelCluster provides a method for naming a cluster of words and phrases that have been extracted from a document, using a lexical database, which resides in storage 30.”).
Beyan discloses the use of a rule-based annotator and a machine learning annotator but does not disclose a dictionary annotator. However, Mao is also directed to hierarchy clustering and discloses use of a dictionary annotator to name clusters. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the dictionary annotator in Mao in place of the rule-based or machine learning annotator disclosed in Beyan to yield predictable results of labeling clusters of data.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487.  The examiner can normally be reached on Monday thru Friday, 10:00AM-6:00PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124